Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent 10,304,142 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on May 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patents 10,580,085 and 10,825,103 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Claims 20-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claims 20, 27, and 34 each recites a particular combination of elements, which is neither taught nor suggested by the prior art.  Qu, the other cited references, and a thorough search in the art disclose various aspects and features of applicant's claimed invention.  Qu discloses a mobile device to receive the ultrasonic acoustic signal, calculate a position of the mobile device based upon one or more characteristics of the ultrasonic acoustic signals, and demodulate the modulated ultrasonic acoustic signal to obtain an information data stream (Abstract).  Qu more specifically teaches ultrasound audio source creates ultrasound pulses which may be used by a mobile device to determine its position in a vehicle (paragraph 120).  However, Qu, the other cited references, a thorough search in the art do not disclose or suggest transmitting a plurality of locationing pulse requests from a mobile device in a vehicle to an audio system of the vehicle during vehicle operation, the audio system having an array of speakers disposed inside the vehicle, and the locationing pulse requests including a request to emit a locationing pulse from at least one of the array of speakers; receiving the locationing pulse at a microphone of the mobile device; detecting, based upon the received locationing pulse, one or more TNC passengers, each of the one or more TNC passengers having entered and left the vehicle during vehicle operation; and determining that the vehicle was in service of a TNC company during vehicle operation based at least in part upon the detected one or more TNC passengers.  Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
	Accordingly, applicant’s invention is allowed for these reasons, applicant’s claim amendments, and applicant’s arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Brandt whose telephone number is (571) 270-1098.  The examiner can normally be reached on 7:30a.m. to 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER M BRANDT/
Primary Examiner, Art Unit 2645
June 1, 2022